Title: Thomas Jefferson to Sarah Bowdoin (Dearborn), 24 June 1812
From: Jefferson, Thomas
To: Dearborn, Sarah Bowdoin


          Monticello June 24. 12.
           Th: Jefferson presents his respectful compliments to Mrs Bowdoin, and his thanks for the book she has been so kind as to forward him. it is an interesting present to the American public, who owed so much before to the patriotism of it’s author, and to his steady views & efforts for the promotion of their best interests. with the public gratitude, he is peculiarly bound to mingle his own, for the aid and support he recieved from him personally in administering the affairs of their common country. of this he knows no depository to whom it may be committed with so much propriety as to mrs Bowdoin,while he tenders to herself the homage of his high respect and consideration.
        